134 S.E.2d 624 (1964)
261 N.C. 356
STATE
v.
Larry S. WRIGHT.
No. 73.
Supreme Court of North Carolina.
February 26, 1964.
*625 T. W. Bruton, Atty. Gen., Harry W. McGalliard, Deputy Atty. Gen., for the State.
Walter Clark, Jr., Asheville, for defendant appellant.
HIGGINS, Justice.
G.S. § 14-120 authorizes the court to punish for the offense of uttering a forged instrument (as defined) "by imprisonment in the county jail or State's prison not less than four months nor more than ten years." The punishment imposed, while near the maximum, nevertheless is within the limits fixed by the statute; hence the trial court did not impose a sentence in violation of the statutory limit. State v. Downey, 253 N.C. 348, 117 S.E.2d 39; State v. Wilson, 218 N.C. 769, 12 S.E. 2d 654; State v. Woodlief, 172 N.C. 885, 90 S.E. 137.
The prosecuting witness actually lost $24.57. Her account of $25.00 is still unpaid. Any disparity between the offense and the punishment is not a matter of law or legal inference; hence, not subject to review here. But as this Court said in State v. Woodlief, supra, "We are not prepared to say that this court cannot review the judge, as to the quantum of punishment, even where there is a limit set to the exercise of his discretion; but if the right exists, we will not do so except in a plain case, where the violation of the constitutional provision is palpable, and not involved in any doubt  a case not likely to occur."
Although reaching the conclusion that we must affirm the judgment, we take note of the purpose of the Legislature to give the trial judge wide discretion to the end he may fit the punishment to the crime. A charge of uttering a forged check, even if enough to break a bank, cannot support a judgment of imprisonment exceeding ten years. In this case the defendant obtained $24.57. He was ordered to serve seven to ten years in the State's prison. If the sentence is disproportionately long, the Governor and the Board of Paroles have ample authority to make adjustment. This Court, lacking such authority, must affirm the judgment.
Affirmed.